DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on October 25, 2022 to the non-final Office action of April 25, 2022 is acknowledged.  The Office action on the currently pending claims 1-11, 13-30, and 32-33 follows.

Claim Objections

Claims 1, 4, 7, 9, 16-17, 24, and 32-33 are objected to because of the following informalities:  
Claim 1 Ln.5: the clause “the slots” should be amended to recite “the plurality of slots” so that the claim nomenclature is consistent.
Claim 4 Ln.2: the clause “the plurality of positions” should be amended to recite “the plurality of positions of the slots” so that the nomenclature is consistent with that of claim 1. 
Claim 7 Ln.3: the clause “one of the plurality of positions” should be amended to recite “one of the plurality of positions” so that the claim nomenclature is consistent.
Claim 9 Ln.5: the clause “the slots” should be amended to recite “the plurality of slots” so that the claim nomenclature is consistent.
Claim 16 Ln.2: the clause “the slots” should be amended to recite “the plurality of slots” so that the nomenclature is consistent with that of claim 9.
Claim 17 Ln.5: the clause “the slots” should be amended to recite “the plurality of slots” in order to keep claim nomenclature consistent.
Claim 24 Ln.6: the clause “the slots” should be amended to recite “the plurality of slots” in order to keep claim nomenclature consistent.
Claims 32-33: the clause “the plurality of positions” should be amended to recite “the plurality of positions of the slots” so that the nomenclature is consistent with that of claim 1.
The Office requests Application cooperation in reviewing the claims and correcting any other remaining informalities present in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-10, 13-18, 20-23, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shia (US 20190045663) in view of Lee (US 20030159819)1.
Regarding claim 1, Shia discloses (Figs.1 and 3):
A system, comprising: one or more processors (108); and a heatsink (102c) connected by a flexible heat conduit (106) to the one or more processors (108); and a support (109) to secure the heatsink (102c) in one of a plurality of positions (Fig.1 and [0019]: the support allows a secure mechanical and thermal connection between the processor 108 and the heatsink 102c so that the heatsink 102c can reliably move into a plurality of positions, and thus including one position, via the flexible heat conduit 106).
However, Shia does not disclose:
A support comprising a plurality of slots to secure the heatsink in one of a plurality of positions of the slots.
Lee however teaches (Figs.2-4):
A plurality of slots (52) to secure the heatsink (74) in one of a plurality of positions of the slots (52) (Plurality of Positions of the Slots: Figs.2 and 4, and [0034]: the slots 52 have a plurality of positions along the direction “a” and direction “b” that secure the heatsink 74 in the plurality of positions, including one of the plurality of positions of the slots 52 via the units 54).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to modify the device Shia such that the support comprises a plurality of slots that secure the heatsink in one of a plurality of positions of the slots, as claimed, via the support in order to provide a more adaptable heatsink that can be easily fitted to a variety of boards and thus provide a more user-friendly heatsink as taught by Lee ([0013]).
Regarding claim 9, Shia discloses (Figs.1 and 3):
A system, comprising: a heatsink (102a and c); a flexible heat conduit (106) to connect to one or more processors (108); and a support (109) to secure the heatsink (102a and c) in one of a plurality of positions (Fig.1 and [0019]: the support allows a secure mechanical and thermal connection between the processor 108 and the heatsink 102c so that the heatsink 102c can reliably move into a plurality of positions, and thus including one position, via the flexible heat conduit 106).
However, Shia does not disclose:
A support comprising a plurality of slots to secure the heatsink in one of a plurality of positions of the slots.
Lee however teaches (Figs.2-5):
A plurality of slots (52) to secure the heatsink (74) in one of a plurality of positions of the slots (52) (Plurality of Positions of the Slots: Figs.2 and 4, and [0034]: the slots 52 have a plurality of positions along the direction “a” and direction “b” that secure the heatsink 74 in the plurality of positions, including one of the plurality of positions of the slots 52 via the units 54).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to modify the device of Shia such that the support comprises a plurality of slots that secure the heatsink in one of a plurality of positions of the slots, as claimed, in order to provide a more adaptable heatsink that can be easily fitted to a variety of boards and thus provide a more user-friendly heatsink as taught by Lee ([0013]).
Regarding claim 17, Shia discloses (Figs.1 and 3):
A method, comprising: connecting a heatsink (102c), by a flexible heat conduit (106), to one or more processors (108), wherein a position of the heatsink (102c), while connected to the one or more processors (108), is adjustable (See Fig.1 and [0019]-[0020]: the position of the heatsink 102c can be adjusted while being connected to the processor 108) using a support (109) to secure the heatsink (102c) into one of a plurality of positions (Fig.1 and [0019]: the support 109 allows a secure mechanical and thermal connection between the processor 108 and the heatsink 102c so that the heatsink 102c can reliably move into a plurality of positions, and thus including one position, via the flexible heat conduit 106).
However, Shia does not disclose:
Wherein a position of the heatsink, while connected to the one or more processors, is adjustable using a support comprising a plurality of slots to secure the heatsink into one of a plurality of positions of the slots.
Lee however teaches (Figs.2-5):
Wherein a position of the heatsink (74), while connected to the one or more chipset (A), is adjustable using a support (72) comprising a plurality of slots (52) to secure the heatsink (74) into one of a plurality of positions (Fig.2: any position along the direction “a” and/or the direction “b” will define a position of the slots 52, and thus defining a plurality of positions of the slots 52) of the slots (52) (Figs.2 and 5: a position of the heatsink 74 can be adjusted while connected to the chipset A along direction “a” and/or “b” via the support 72 to ensure that the heatsink 74 is properly aligned with and directly above the chipset A, which defines one position of the plurality of positions of the slots 52).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to modify the device of Shia such that the support comprises a plurality of slots that secures the heatsink into one of a plurality of positions of the slots while connected to the one or more processors, as claimed, in order to provide a more adaptable heatsink that can be easily fitted to a variety of boards and thus provide a more user-friendly heatsink as taught by Lee ([0013]).  Furthermore, the above modification could also allow a user to create a simpler cooling assembly (i.e., requiring less parts) since a user can design the cooling assembly without the TIM disclosed by Lee while still maintaining good thermal and mechanical contact as taught and suggested by Lee (See Abstract and [0042]-[0044]).
Regarding claims 3, 10, and 18, Shia further discloses:
Wherein the flexible heat conduit (106) comprises a loop siphon (Fig.1 and [0017]: flexible conduit 106 is a heat pipe, and will thus have a fluid that will loop between a liquid phase and gas phase, thus making the flexible conduit 106 a loop siphon).
Regarding claim 4, Lee further teaches:
Wherein a position of the heatsink (74) is adjustable to one of the plurality of positions (Fig.2 and [0034]: any position along the direction “a” and/or the direction “b” will define a position of the slots 52, and thus defining a plurality of positions of the slots 52) to improve heat dissipation by the heat sink (74) (Figs.2 and 5: the position of the heatsink 74 is adjustable to one of the plurality of positions along direction “a” and/or direction “b” such that the heatsink 74 is directly above the chipset A, and thus improve the heat dissipation of the heatsink 74 by providing the most direct path between the chipset A and the heatsink 74).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Lee to further modify the device of modified Shia such that the position of the heatsink is adjustable to one of the plurality of positions to improve heat dissipation by the heatsink (i.e., adjusting the position of the heatsink 102c of Shia by moving the support of modified Shia, as modified in claim 1 above, in such a way that it provides better alignment between the heatsink 102c of Shia and the modules 112b of Shia, and thus providing improved heat dissipation by the heatsink 102c), as claimed, in order to achieve the improved heatsink assembly as discussed in claim 1 above. 
Regarding claim 5, Shia further discloses:
Wherein a position of the heatsink (102c) is adjustable to improve at least one of utilization, velocity, or temperature of airflow to a second heatsink (102a) (Fig.1: in the raised position of the heatsink 102c, the temperature of airflow blowing across the second heatsink 102a will be lower due to the heatsink 102c not pre-heating the air).
Regarding claims 6 and 15 Shia further discloses:
(Claim 6) Wherein a position of the heatsink (102c) is adjustable to accommodate siting of the heatsink (102c) on a chassis (350a) (Figs.1 and 3, and [0029]: the position of the heatsink 102c can be adjusted to a desired position via the flexible heat conduit 106 to best fit the chassis 350a).
(Claim 15) Wherein a position of the heatsink (102a and c) is adjustable to accommodate siting of the heatsink (102a and c) on a chassis (350a) (Figs.1 and 3, and [0029]: the position of the heatsink 102c can be adjusted to a desired position via the flexible heat conduit 106 to best fit the chassis 350a).
Regarding claim 7, Lee further teaches:
A mounting device (54) comprising one or more attachment points (58 and/or 64), the one or more attachment points (58 and/or 64) permitting a position of the heatsink (74) to be secured in one of the plurality of positions (Fig.2 and [0034]: any position along the direction “a” and/or the direction “b” will define a position of the slots 52, and thus defining a plurality of positions of the slots 52) of the slots (52) to which the heatsink (74) can be adjusted (Fig.2 and [0034]: the heatsink 74 is moved to the plurality of positions of the slots 72 along direction “a” and/or “b” via the attachment points 58 and/or 64).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to further modify the device of modified Shia such that it has a mounting device that comprises one or more attachment points that permit the heatsink to be secured in one of the plurality of positions, as claimed, in order to achieve the improved heatsink assembly as discussed in claim 1 above.
Regarding claim 8, Shia further discloses:
Wherein a position of the heatsink (102c) is at least one of angularly, horizontally, or vertically adjustable with respect to a plane defined by a surface (top surface of the PCB 114) on which the one or more processors (108) are mounted (Fig.1 and [0020]: "...may be bent or may be otherwise formed, for example in an S formation or a coiled formation...", the heatsink 102c is vertically and/or angularly adjustable with respect to a plane defined by a top surface of the PCB 114).
See next page→
Regarding claims 13 and 21, Shia further discloses:
(Claim 13) Wherein a position of the heatsink (102a and c) is adjustable to maximize airflow to a second heatsink (102b) (Fig.1: in the raised position of the heatsink 102c, the airflow to the second heatsink 102b is maximized due to heatsink 102c no longer being an obstruction).
 (Claim 21) Adjusting a position of the heatsink (102c) to maximize airflow to a second heatsink (102a) (Fig.1: in the raised position of the heatsink 102c, the heatsink 102c does not obstruct the second heatsink 102a and allows maximum airflow to the second heatsink 102a).
Regarding claims 14 and 22, Shia further discloses:
(Claim 14) Wherein a position of the heatsink (102a and c) is adjustable to lower temperature of airflow to a second heatsink (102b) (Fig.1: in the raised position of the heatsink 102c, the temperature of the air flowing through the second heatsink 102b will be lower since the heatsink 102a will be the only heatsink that preheats the air as opposed to the heatsinks 102a,c preheating the air).
(Claim 22) Adjusting a position of the heatsink (102c) to lower temperature of airflow to a second heatsink (102a) (Fig.1: in the raised position of the heatsink 102c, the temperature flowing through the second heatsink 102a will be lower since the heatsink 102c won’t pre-heat the air before passing through the second heatsink 102a).
Regarding claim 16, modified Shia does not explicitly teach:
Pins to secure the heatsink within the slots.
Lee however further teaches:
Pins (60 and/or 66) to secure the heatsink (74) within the slots (52) (Figs.2 and 5: the pins 60 are placed within the slots 60 and are used with the other pins 66 to secure the heatsink 74 to the substrate C).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to further modify the device of modified Shia such that it utilizes pins to secure the heatsink within the slots, as claimed, in order to achieve the improved heatsink design as explained in claim 9 above.
Regarding claim 20, Shia further discloses:
Adjusting a position of the heatsink (102c) to maximize airflow to the heatsink (102c) (Fig.1: in the raised position of the heatsink 102, the airflow blowing across the fins 102c1 is maximized).
Regarding claim 23, Shia further discloses:
Providing a plurality of attachment points (See Figure Below) into which the heatsink (102c) can be secured.

See next page→

    PNG
    media_image1.png
    816
    892
    media_image1.png
    Greyscale

Regarding claim 32, modified Shia does not explicitly disclose:
Wherein the heatsink comprises at least one pin to secure the heatsink into one of the plurality of positions of the slots.
Lee however further teaches:
Wherein the heatsink (74) comprises at least one pin (60 and/or 66) to secure the heatsink (74) into one of the plurality of positions (Fig.2 and [0034]: any position along direction “a” and/or direction “b” will define the plurality of positions of the slots 52) of the slots (52) (Figs.2-5: once the heatsink 74 is moved to a desired position of the plurality of positions defined by direction “a” and/or “b” via the pins, the pins will then lock the heatsink 74 into place).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to further utilize the above teaching of Lee to further modify the device of modified Shia such that the heatsink comprises at least one pin to secure the heatsink into one of the plurality of positions of the slots, as claimed, in order to achieve the improved heatsink assembly as discussed in claim 1 above.
Regarding claim 33, modified Shia does not teach:
Wherein the heatsink comprises one or more pins to guide the heatsink into one of the plurality of positions.
Lee however further teaches:
Wherein the heatsink (74) comprises one or more pins (60 and/or 66) to guide the heatsink (74) into one of the plurality of positions (Fig.2 and [0034]: any position along direction “a” and/or direction “b” will define the plurality of positions of the slots 52) of the slots (52) (Figs.2-5: once the heatsink 74 is moved to a desired position of the plurality of positions defined by direction “a” and/or “b” via the pins, the pins will then lock the heatsink 74 into place).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to further modify the device of modified Shia such that the second heatsink (102a) of Shia has one or more pins that guide the heatsink into one of the plurality of positions of the slots so that the heatsink comprises one or more pins that guide the heatsink into one of the plurality of positions of the slots, as claimed, in order to provide the more adaptable heatsink assembly as outlined in claim 1 above.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shia (US 20190045663) and Lee (US 20030159819) as applied to claim 1 above, and further in view of Lee (US 20060012959) (Referred to as Lee’959).
Regarding claim 2, modified Shia does not explicitly teach:
Wherein the one or more processors comprise one or more graphics processing units.
Lee’959 however teaches (Fig.1):
Wherein the one or more processors (74) comprise one or more graphics processing units ([0016]).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee’959 to further modify the device of modified Shia such that the one or more processors comprise one or more graphics processing units, as claimed, in order to achieve the improved servicing capabilities disclosed by Shia ([0010]) while also ensuring that the GPU is adequately cooled.  
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shia (US 20190045663) and Lee (US 20030159819) as applied to claims 10 and 18 above, and further in view of Chen (US 20190297748)2.
Regarding claims 11 and 19, modified Shia does not teach:
 (Claim 11) Wherein the heatsink connects to the one or more processors by a reservoir base.
(Claim 19) Connecting the flexible heat conduit to the one or more processors by a reservoir base.
Chen however teaches (Fig.5):
(Claim 11) Wherein the heatsink (42) connects to the one or more processors (21) by a reservoir base (45).
(Claim 19) Connecting the heat conduit (46 and/or 47) to the one or more processors (21) by a reservoir base (45).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Chen to further modify the device of modified Shia such that the heatsink connects to the one or more processors by a reservoir base or such that the flexible heat conduit connects to the one or more processor by a reservoir base, as respectively claimed in claims 11 and 19, in order to provide a cooling structure that can improve cooling efficiency and temperature uniformity as taught by Chen (See Abstract).

Claims 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Blanco (US 20070076378) in view of Shia (US 20190045663) and in further view of Lee (US 20030159819).
Regarding claim 24, Blanco discloses (Fig.3):
A graphics card, comprising: one or more graphics processing units (100); a heat sink (110).
However, Blanco does not disclose:
A heatsink connected by a flexible heat conduit to the one or more graphics processing units, wherein a position of the heatsink is adjustable; and a support comprising a plurality of slots to secure the heatsink in one of a plurality of positions within the slots.
Shia however teaches (Fig.1):
A heatsink (102a and c) connected by a flexible heat conduit (106) to the one or more processing units (108) (Fig.1: heat sink 102c is connected to the processing unit 108 via the flexible heat conduit 106), wherein a position of the heatsink (102a and c) is adjustable (Position of the Heatsink being Adjustable: See Fig.1 and [0019]: the position of the heat sink 102c can be adjusted); and a support (109) to secure the heatsink (102a and c) in one of a plurality of positions (Fig.1 and [0019]: the support allows a secure mechanical and thermal connection between the processor 108 and the heatsink 102c so that the heatsink 102c can reliably move into a plurality of positions, and thus including one position, via the flexible heat conduit 106).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shia to modify the device of Blanco such that it has a heatsink that is connected to the one or more graphics processing unit by a flexible heat conduit, as claimed, in order to provide a cooling assembly that makes it easier for a user to access electrical components located proximate the processor as taught by Shia ([0010]).
However, the above combination would still fail to teach:
A support comprising a plurality of slots to secure the heatsink in one of a plurality of positions within the slots.
Lee however teaches (Figs.2-5):
A plurality of slots (52) to secure the heatsink (74) in one of a plurality of positions (Fig.2 and [0034]: any position along direction “a” and/or “b” defines a position of the heatsink, and thus defining a plurality of positions, which are all within the slots 52) within the slots (52).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to further modify the device of modified Blanco such that the support comprises a plurality of slots that secures the heatsink in one of a plurality of positions within the slots, as claimed, in order to provide a more adaptable heatsink that can be easily fitted to a variety of boards and thus provide a more user-friendly heatsink as taught by Lee ([0013]).
Regarding claim 25, Lee further teaches:
A support (54) to attach the heatsink (74) to a printed circuit board (C), the support (54) comprising a plurality of mounting points (58 and/or 64) for securing the heatsink (74) in one of the plurality of positions (Fig.2 and [0034]: any position along direction “a” and/or “b” defines a position of the heatsink, and thus defining a plurality of positions, which are all within the slots 52).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Lee to further modify the device of modified Blanco such that it has a support with a plurality of mounting points for securing the heatsink to the graphics card in one of the plurality of positions, as claimed, in order to achieve the improved heatsink assembly as discussed in claim 24 above.
Regarding claim 26, Shia further teaches:
Wherein a position of the heatsink (102a and c) can be at least one of raised or lowered (Fig.1: the heatsink 102c can be raised and lowered).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shia to further modify the device of modified Blanco such that the heatsink can be at least raised or lowered, as claimed, in order to achieve the improved cooling assembly as discussed in claim 24 above.
Regarding claim 27, Shia further teaches:
Wherein adjustment of a position comprises tilting the heatsink (102a and c) ([0020]: "may be bent or may be otherwise formed, for example in an S formation or a coiled formation", in order to form an S-shape or coiled shape, the heatsink 102c would have to be tilted via the flexible heat conduit 106).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shia to further modify the device of modified Blanco such that adjusting the position of the heatsink comprises tilting the heatsink, as claimed, in order to provide the improved cooling assembly as described in claim 24 above.
Regarding claim 28, Shia further teaches:
Wherein the flexible heat conduit (106) comprises a loop siphon (Fig.1 and [0017]: flexible conduit 106 is a heat pipe, and will thus have a fluid that will loop between a liquid phase and gas phase, thus making the flexible conduit 106 a loop siphon).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shia to further modify the device of modified Blanco such that the flexible heat conduit comprises a loop siphon, as claimed, in order to provide the improved cooling assembly as described in claim 24 above.
Regarding claim 29, Shia further teaches:
Wherein the flexible heat conduit (106) comprises a base (106c) to attach the heatsink (102a and c) to the one or more processing units (108) (Fig.1: the base 106c connects the heatsink 102c to the one or more processing units 108).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shia to further modify the device of modified Blanco such that it has a base that connects the flexible heat conduit to the one or more graphics processing units, as claimed, in order to provide the improved cooling assembly as described in claim 24 above.
Regarding claim 30, Shia further teaches:
Wherein adjustment of the position improves airflow to at least one of the heatsink (102a and c) and a second heatsink (102b) (Fig.1: in the raised position of the heatsink 102c, airflow across the fins 102c1 is improved since each fin will be simultaneously exposed to the incoming airflow.  Furthermore, the airflow across the second heatsink 102b will also be improved since only the heatsink 102a will preheat the air that flows across the second heatsink 102b as opposed to the heatsinks 102a,c preheating the air).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Shia to further modify the device of modified Blanco such that adjusting the position of the heatsink can improve airflow to at least one of the heatsink and a second heatsink, as claimed, in order to provide the improved cooling assembly as described in claim 24 above.

Response to Arguments

Applicant’s arguments filed on October 25, 2022 have been fully considered, but have been found unpersuasive.  Regarding the amendments made to independent claims 1, 9, 17, and 24, Applicant contests that the claims are now in condition for allowance because the Shia reference does not disclose “a support comprising a plurality of slots to secure the heatsink in one of a plurality of positions of the slots” as recited in claims 1, 9, and 17 and “a support comprising a plurality of slots to secure the heatsink in one of a plurality of positions within the slots” as recited in claim 24.
The Office has fully considered the above argument, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims (See rejection above).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 17, 18, and 20-23, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Shia in view of Lee, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Shia in view of Lee.
        2 Examiner’s Note: regarding method claim 19, since there are no specific method steps being claimed, just a general process of assembling the device (i.e., providing each element, forming, joining, inserting, connecting, etc.), the fact that the structure of the device of the present invention is obvious over Shia in view of Lee and Chen, means that the general method for providing such a structure is also obvious in view of the same references. The method steps recited in the claims are obviously necessitated by the structure of the device of Shia in view of Lee and Chen.